Title: To James Madison from Hay Battaile, 16 August 1811 (Abstract)
From: Battaile, Hay
To: Madison, James


16 August 1811, White Sulphur Springs. “On my way to this place, I call’d on Mr Gooch … to get a pair or a Ram of your broad Tail Sheep; understanding that he had the disposal of them, he inform’d me that he could part with none without your orders, but that he had no doubt, but you would spare me one or both as you were geting a stock of two other breeds, that you liked much better; that he would speak to you and write me what was your determination; having not heard from him; I fear he has forgot to speak to you.” Takes the liberty of addressing JM on the subject and would appreciate a line “directed to me at this place.”
